—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered December 14, 1998, which, to the extent appealed from, denied petitioner’s motion to hold respondents in contempt of court and denied respondents’ cross motion for sanctions, unanimously affirmed, without costs.
The motion court properly exercised its discretion in denying petitioner’s motion to hold respondents in contempt of court since it was not established with reasonable certainty that the subject income execution order was disobeyed or that respondents aided and abetted petitioner’s husband in evading the court’s support order (see, Matter of McCormick v Axelrod, 59 NY2d 574, 583; cf., Corpuel v Galasso, 240 AD2d 531, lv dismissed 91 NY2d 922; Peters v Sage Group Assocs., 238 AD2d 123). We also decline to disturb the denial of respondents’ motion for sanctions. Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.